Title: From Thomas Jefferson to Albert Gallatin, 19 June 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: J. to mr Gallatin
                     
                            June. 19. 06.
                        
                        I have had a consultation with mr Madison on the application of the British vessel of war for stores we are
                            both of opinion that if by this term be meant sea-stores only, or even munitions be bouche or provisions generally, there
                            can be no objection to their taking them, or indeed any thing except contraband of war. but what should be deemed
                            contraband of war in this case we are not agreed. he thinks that as the English deem naval stores to be contraband, & as
                            such take them from our vessels at sea, we ought to retaliate their own definition on them. I think we ought to act on the
                            opinion that they are not contraband; because by treaties between all the nations (I think) having treaties with one
                            another they are agreed not to be contraband; even England herself with every nation but ours, makes them non-contraband,
                            & the only treaty making them contraband (Jay’s) is now expired. we ought then at once to rally with all the other
                            nations on the ground that they are non-contraband; and if England treats them as contraband in our ships, instead of
                            admitting it by retaliation, let us contest it on it’s true ground. mr M. thinks France might complain of this; but I
                            think not, as we shall permit both nations equally to take naval stores; or at least such articles of them as may be used
                            for peaceable as well as warlike purposes; this being the true line.—this therefore becomes a question on which it will be
                            adviseable for us soon to come to a fixed determination. in the mean time it will be better to leave the construction of
                            the term to mr Gelston, by not defining the term to him, because any error of his will be easily got over. affectionte.
                            salutns.
                    